     Case 3:20-cv-00447 Document 19 Filed 04/12/21 Page 1 of 2 PageID #: 2271




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


DARRELL RAY PORTER,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0447

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                             MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Plaintiff’s request for reversal or remand (ECF No. 14);

grant Defendant’s request to affirm the decision of the Commissioner (ECF No. 17); affirm the

final decision of the Commissioner, and dismiss this matter from the Court’s docket. Neither party

has filed objections to the Magistrate Judge’s findings and recommendation.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and Court DENIES Plaintiff’s request for reversal or remand (ECF No.

14); GRANTS Defendant’s request to affirm the decision of the Commissioner (ECF No. 17);

AFFIRMS the final decision of the Commissioner, and DISMISSES this matter from the Court’s

docket, consistent with the findings and recommendation.
   Case 3:20-cv-00447 Document 19 Filed 04/12/21 Page 2 of 2 PageID #: 2272




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        April 12, 2021




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
